 



Exhibit 10.19
GARDNER DENVER, INC.
LONG-TERM CASH BONUS AWARD AGREEMENT
LONG-TERM INCENTIVE PLAN
     THIS LONG-TERM CASH BONUS AWARD AGREEMENT (“Agreement”), made effective as
of the Grant Date (as defined in paragraph 1), by and between «FirstName»
«LastName» (hereinafter the “Participant”) and Gardner Denver, Inc. (hereinafter
the “Company”);
WITNESSETH THAT:
     WHEREAS, the Company maintains the Long-Term Incentive Plan (the “Plan”)
and the Participant has been selected by the committee administering the Plan
(the “Committee”) to receive a Long-Term Cash Bonus Award (“Award”) under the
Plan:
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Benefits. Participant shall be eligible to receive any and all benefits
to which he is entitled to receive for the Long Term Cash Bonus Award under the
terms and subject to the conditions of the Plan, as amended from time to time,
which terms and conditions are hereby made a part hereof and are incorporated
herein by reference. In the event of any inconsistency or conflict between the
terms of the Plan and those of this Award Agreement, the terms of the Plan shall
prevail. Terms which are not specifically defined herein shall have the meanings
ascribed to them in the Plan.
     2. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth below:
         (a) Grant Date. The “Grant Date” is January 1, 20_.
         (b) Performance Period. The “Performance Period” is the period
beginning on the Grant Date and ending on the third anniversary of the Grant
Date.
         (c) Base Salary Factor. The “Base Salary Factor” to be used in
calculating the Participant’s Award granted hereunder by application to the
Participant’s Base Salary in effect as of the end of the Performance Period, is
«BonusTarget».
         (d) Performance Targets. The “Performance Targets” which must be met by
the end of the Performance Period in order for the Participant to receive an
Award hereunder are the following percentage increases in the compound growth
rate of earnings before taxes for the Company’s industrial businesses (i.e.,
excluding petroleum products) (the “Earnings Growth Rate”):

-1-



--------------------------------------------------------------------------------



 



          Threshold Performance
4%   Target Performance
8%   Maximum Performance
12%

          (e) Payment Opportunity. The Participant’s “Payment Opportunity” is
determined by the extent to which the Performance Targets set forth in this
paragraph 1(d) are met by the end of the Performance Period in accordance with
the following table:

          Performance Target Achieved   Payment Opportunity
Threshold Performance
    50 %
Target Performance
    100 %
Maximum Performance
    200 %

The Payment Opportunity for an Earnings Growth Rate occurring between stated
Performance Targets at the end of any Performance Period shall be determined
through simple interpolation. An Earnings Growth Rate below the Threshold
Performance in any Performance Period will result in no Award payment for that
Performance Period.
          (f) Date of Termination. The Participant’s “Date of Termination” shall
be the first day occurring on or after the Grant Date on which the Participant
is no longer employed by the Company or any Subsidiary or Affiliate of the
Company, regardless of the reason for the termination of employment; provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Subsidiary or between two
Subsidiaries. All determinations regarding employment shall be made by the
Committee.
          (g) Target Performance. Target Performance means the Earnings Growth
Rate Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a 100% Payment Opportunity.
          (h) Threshold Performance. Threshold Performance means the Earnings
Growth Rate Performance Target for the Performance Period, the attainment of
which is necessary for the payment of a 50% Payment Opportunity and for the
payment of any Award at the conclusion of a Performance Period.
          (i) Maximum Performance. Maximum Performance means the Earnings Growth
Rate Performance Target for the Performance Period, the attainment of which is
necessary for the payment of a 200% Payment Opportunity.
          (j) Earnings Before Taxes. 20___ Long-Term Cash Bonus Award based on
20___ EBT for the Company’s industrial businesses (i.e., excluding petroleum
products) of $___ (excluding amortization of goodwill).

-2-



--------------------------------------------------------------------------------



 



     3. Award. The Participant is hereby awarded a Long-Term Cash Bonus Award
under the Plan in an amount to be determined in accordance with the terms set
forth in paragraph 2 above, subject to the achievement of the Performance
Targets set forth therein. The Committee shall compute the specific amount of
Long-Term Cash Bonus Award payable to the Participant hereunder by applying the
Base Salary Factor set forth above to the Participant’s Base Salary in effect as
of the end of the Performance Period and multiplying that product by the
applicable payment opportunity as of the end of the Performance Period in
accordance with the following formula:
Payment Opportunity X (Base Salary Factor X Base Salary)
In the event the Award calculated in accordance with the provisions of paragraph
2 above exceeds the maximum Award permissible under the terms of the Plan, then
such Award shall automatically be reduced to the maximum permitted under the
terms of the Plan.
     4. Payment. Unless the Participant’s Date of Termination occurs during the
Performance Period, then, as soon as practicable following the end of the
Performance Period, the Participant shall be paid in a lump sum in either cash
or Restricted Stock, at the sole and absolute discretion of the Committee, an
Award calculated in accordance with the terms and methodology set forth in
paragraph 2 hereof. In the event the Participant’s Date of Termination occurs
prior to the end of the Performance Period for any reason other than death,
Disability, or Retirement, the Award granted hereunder, if any, shall be
forfeited as of the Date of Termination, unless the Committee determines
otherwise in its sole and absolute discretion. In the event the Participant’s
Date of Termination occurs prior to the end of the Performance Period due to the
Participant’s death, Disability, or Retirement, then the Participant shall
receive a pro-rata payment of the Award payable hereunder, if any, at the end of
the Performance Period, based on the portion of the Performance Period elapsed
as of the Date of Termination and the achievement of the Performance Targets as
of the end of the Performance Period.
     5. Assignment and Transfer. Participant shall not sell, transfer, assign,
hypothecate, pledge, grant a security interest in, or in any other way alienate
any Award granted hereunder, or any interest or right therein, except by will or
the laws of descent and distribution, and any such attempted transfer,
assignment, hypothecation, pledge or grant of a security interest shall be null
and void and of no legal force or effect.
     6. Acceleration of Payment Upon Change of Control. In the event of a Change
of Control, the Award granted hereunder shall be deemed to have been earned in
full at the Target Payment Opportunity set forth in paragraph 2(e) above and
shall be immediately payable to the Participant in a lump sum in cash.
     7. Withholding. All payments and distributions under this Agreement are
subject to withholding of all applicable taxes.
     8. Miscellaneous. This Agreement contains the entire agreement of the
parties with respect to its subject matter. This Agreement shall be binding upon
and inure to the benefit of the respective parties, the successors and assigns
of the Company, and the heirs and personal representatives of the Participant.

-3-



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to its principles of conflict of laws.
     10. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights exercisable by the Participant or benefits deliverable to the Participant
under this Agreement have not been exercised or delivered, respectively, at the
time of the Participant’s death, such rights shall be exercisable by the
Designated Beneficiary, and such benefits shall be delivered to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any benefits distributable to the Participant hereunder shall
be distributed to the legal representative or the estate of the Participant. If
a deceased Participant designates a beneficiary but the Designated Beneficiary
dies before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any benefits that would have been distributed to the
Designated Beneficiary shall be distributed to the legal representative or the
estate of the Designated Beneficiary.
     11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
     12. Not an Employment Contract. This Agreement will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.
     13. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.
     14. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all other agreements and understandings, whether oral or written, by
and between the parties relating to the subject matter hereof.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.

     
Gardner Denver, Inc.
  Participant
 
   
By:                                        
                                                   
 
   
Its:                                         
  Date:                                        

-4-